UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 Commission file number: 000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in Its Charter) California 33-0984450 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. EmployerIdentification No.) (Address of Principal Executive Offices) 760-591-0089 (Registrant's Telephone Number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o Nox As of August 10, 2011, there were 17,037,812 shares of the issuer's Common Stock, no par value, issued and outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report of Omnitek Engineering Corp. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Other than the aforementioned, no other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6- Exhibits Exhibit Number Description of Exhibit Certification of Principal Executive Officer Pursuant to Rule 13a-14 * Certification of Principal Financial Officer Pursuant to Rule 13a-14* CEO and CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act* Interactive Data Files - Filed herewith * Incorporated by reference to our Form 10-Q filed with the SEC on August 15, 2011 All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document. SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Omnitek Engineering Corp. Dated: September 8, 2011 By:Werner Funk Its:President and Secretary Dated: September 8, 2011 /s/ Richard A. Mathewson By: Richard A. Mathewson Its:Chief Financial Officer Pursuant to the requirement of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated: Dated: September 8, 2011 By:Werner Funk, Director Dated: September 8, 2011 /s/ Janice M. Quigley By: Janice M. Quigley, Director
